Citation Nr: 0809362	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as breathing problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1. Service medical records show treatment for exposure to an 
unknown inhalant in June 1980 following an accident, but do 
not indicate that any chronic lung disorder as a result.

2.  A lung disorder was not shown for many years after 
service separation.  

3.  No competent evidence relates a lung disorder, 
specifically breathing problems,  to active service. 


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
a lung disorder. Specifically, he contends that he was 
exposed to paint fumes in service which resulted in his 
breathing problems. In his December 2003 claim, he noted that 
while in service, he and a shipmate were knocked 
unconsciousness due to paint in a locker room. An earlier 
April 2002 correspondence noted that he and a fellow 
serviceman were knocked unconscious for approximately five to 
ten minutes from paint in a storage room.  

The service medical records reflected an incident in June 
1980, consistent with the veteran's statements.  
Specifically, it appears that he went to a chemical storeroom 
to do an inventory and lost consciousness.  Although the 
impressions in the clinical record indicated loss of 
consciousness secondary to an unknown inhalant, upon physical 
examination, the veteran's lungs were found to be "clear."  
Following this incident, there are no subsequent service 
medical records demonstrating treatment of a chronic lung 
disorder.   

In August 1982, more than two years after the paint incident 
and just shortly prior to discharge, the veteran underwent a 
separation examination, which noted that his lungs and chest 
were normal. Additionally, he indicated that he did not have, 
nor did he ever have, asthma or shortness of breath.  Thus 
there were no complaints noted on the examination regarding 
any residual lung trouble from the June 1980 incident. 

The Board acknowledges the in-service treatment referable to 
exposure to an unknown inhalant during service on one 
occasion.  The medical records, however, do not reflect 
continuous medical treatment for lung problems subsequent to 
this incident in June 1980.  In fact, the separation 
examination in August 1982 was normal.  Therefore, no chronic 
lung disorder was shown in service.

Next, post-service evidence does not reflect complaints or 
treatment for a lung disorder until November 2003, twenty 
years following the veteran's separation from service.  
Specifically, the veteran underwent a VA examination in 
October 1988 in connection with other claims.  At that time, 
an examination of his respiratory system was normal.  This 
indicates that he was not experiencing respiratory problems 
within the first six years after service separation.  
Further, two post-service medical treatment reports dated in 
August 2000 and September 2001 indicated that lungs were 
"clear." 

In November 2003, the veteran was seen for a consultation 
after an abnormal CT of his chest. In the history portion of 
the consultation notes, the physician noted that veteran had 
a history of smoking one pack of cigarettes per day for at 
least twenty years. Physical examination revealed inspiratory 
crepitations in both lung fields. Approximately a week later, 
he underwent a fiberoptic bronchoscopy. Results indicated 
that samples were negative for malignant cells, specifically 
finding benign respiratory epithelial cells and pulmonary 
macrophages. 

Based on the foregoing, the post-service clinical records do 
not reveal a continuity of symptomatology such as to enable a 
finding that the currently-diagnosed lung disorder is 
causally related to service.  Indeed, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

For these reasons, the Board determines that the evidence 
does not, in fact, support a finding of a chronic lung 
disorder.  Rather, the evidence of record reflects that the 
in-service treatment associated with exposure to an unknown 
inhalant was acute and transitory and resolved without 
chronic residuals prior to separation.  

In the present case, a review of the veteran's statements 
appears to imply that he has experienced residual symptoms of 
breathing problems since the incident in June 1980. In this 
regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Here, the veteran has explicitly endorsed continuous lung 
symptoms, most specifically breathing problems since the time 
of his active service.  However, his statements of lung 
symptomatology are inconsistent with objective evidence of 
the record, which show no diagnoses following separation from 
service.  Again, two post-service records dated in October 
1988, August 2000, and September 2001 showed no lung 
abnormalities.  Therefore, to the extent that his statements 
contend continuous lung symptoms, specifically breathing 
problems, such contentions are not found to be persuasive 
here.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician has established a 
relationship between the veteran's current lung disorder and 
active duty.    

Moreover, the Board has considered the veteran's statements 
that he has experienced breathing problems since active duty.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the lack of a chronic lung disorder noted in service, 
the absence of identified symptomatology for many years after 
discharge, and no medical nexus between the veteran's current 
complaints and active duty, the Board finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As the weight of evidence is against the claim, the Board is 
unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA records and private treatment records.  
Further, the Board finds that a remand for a VA examination 
is not in order.  While the evidence supports the first two 
factors of 38 C.F.R. § 3.159(c)(4) (current disability and 
in-service occurrence), there is no competent evidence that 
the veteran's breathing problems may be associated with 
military service.  That is to say, there is no medical 
evidence suggesting a nexus.  

Further, the veteran's statements as to continuity of 
symptomatology is found to lack credibility given the 
specific findings of normal lung function for many years 
after service separation.  Moreover, the Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claim.  Therefore, remand for a VA examination is not 
warranted.

Next, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a lung disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


